Citation Nr: 0518819	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-05 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
traumatic amputation of the left index fingertip. 


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The Board notes that in documents submitted by or behalf of 
the veteran, the issue of entitlement to service connection 
for traumatic amputation of the left middle fingertip has 
been raised.  This matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The RO has provided all required notice to the veteran 
and has obtained all relevant evidence necessary for the 
equitable disposition of his appeal.

2.  An unappealed May 1997 rating decision denied service 
connection for amputation of the left index fingertip. 

3.  The evidence received since the May 1997 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The May 1997 rating decision which denied service 
connection for amputation of the first joint of the left 
index finger is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2004).

2.  The additional evidence presented since the May 1997 
rating decision is not new and material, and the claim for 
service connection for amputation of the first joint of the 
left index finger has not been reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R §§ 3.102, 
3.156, 3.159 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for amputation of 
the left index fingertip.  However, the Board must first 
determine whether new and material evidence has been 
submitted to reopen his claim since a May 1997 final decision 
by the RO.  In the interest of clarity, the Board will 
initially discuss whether the issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decision 
issued in April 2003, a statement of the case (SOC) issued in 
January 2004, as well as letters by the RO dated in June 2001 
and December 2002, prior to the rating decision on appeal, 
and February 2004.  As a whole, these documents satisfy the 
notice requirements of 38 U.S.C.A. § 5103.  

The SOC notified the veteran of the relevant law and 
regulations pertaining to his claim.  In addition, the 
letters by the RO provided the veteran with information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
The RO informed the veteran of the evidence it already 
possessed, described the evidence needed to establish the 
veteran's claim, and specifically identified what evidence 
was needed from the veteran versus what evidence VA would 
attempt to procure.  The Board thus finds that these 
documents comply with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  With respect 
to the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection, the VCAA 
appears to have left intact the requirement that a veteran 
present new and material evidence to reopen a final decision 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of the claim.  38 U.S.C.A. § 5103A(f); 
see also Paralyzed Veterans of America, 345 F.3d 1334 (Fed. 
Cir. 2003).  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  Discussion

The veteran is ultimately seeking service connection for 
residuals of traumatic amputation of the left index 
fingertip.  Service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

In this case, the RO issued a rating decision in May 1997 in 
which it denied service connection for amputation of the left 
index fingertip.  The evidence at that time included the 
veteran's claim, his service medical records, and a January 
1985 VA examination report.  In his claim, the veteran 
indicated that he lost the tip of his left index finger in an 
accident on July 13, 1979, after his separation from active 
duty in August 1977.  The January 1985 VA examination report 
noted that the veteran had lost his left middle fingertip in 
a post-service work-related accident.  The veteran's service 
medical records also made no reference to an injury involving 
a finger.  

Based on this evidence, the RO concluded that the record 
contained no indication that the veteran had sustained a 
service injury to the left index finger and that the record 
clearly indicated that the veteran's left middle fingertip 
amputation did not occur in service.  Hence, his claim was 
denied.  The veteran was notified in a May 1997 letter of the 
denial of his claim and of his appellate rights.  The veteran 
initiated an appeal of this decision, but ultimately did not 
file a timely substantive appeal.  In response to an April 
2001 inquiry from the veteran's representative, the RO 
informed the veteran in a June 2001 letter that he had not 
submitted a timely substantive appeal of the May 1997 rating 
decision, which was now final.  See 38 C.F.R. § 20.302 
(2004).  In that June 2001 letter, the RO also informed the 
veteran that it would use the correspondence from the 
veteran's representative as a new claim for service 
connection for partial loss of the left index finger.  
Subsequently, the RO issued the April 2003 rating decision on 
appeal which found that new and material evidence had not 
been presented to reopen the veteran's claim.  Therefore, 
based on the foregoing, the May 1997 rating decision is final 
and not subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  When a claim to reopen 
is presented, a two-step analysis is performed.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and 
material evidence, as it applies to this case, is evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  The Board notes that this regulation was amended 
in that it redefined "new and material evidence."  38 C.F.R. 
§§ 3.156(a).  However, the revised version is applicable only 
to claims filed on or after August 29, 2001. 66 Fed. Reg. at 
45,620.  Since the veteran filed his claim to reopen in April 
2001, only the former version of the regulation is 
applicable. 

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

In this case, the additional evidence submitted since the 
final May 1997 rating decision does not show that the veteran 
sustained an amputation of the left index fingertip and does 
not show that the injury leading to the amputation of his 
left middle fingertip occurred in service.  Indeed, the 
evidence submitted since May 1997 only confirms that the 
injury to his left middle fingertip occurred in July 1979 
after the veteran's separation from active duty.  

In particular, the veteran submitted records from the State 
of Indiana's Department of Commerce and Industry in 
connection with a workers' compensation claim, as well as 
treatment records from St. Mary Hospital and Methodist 
Hospital.  These records show that the veteran had his left 
middle fingertip amputated following a work-related injury 
with the city sanitation department on July 13, 1979.  None 
of these records shows that the veteran injured either his 
left middle or index finger during his four months of active 
duty.

These records are new because they were not associated with 
the record at the time of the May 1997 rating decision.  
However, since these records confirm that the veteran lost 
the tip of his left middle finger due to a post-service work-
related injury, they are not material to the central issue in 
this case.  Accordingly, the Board finds that they are not so 
significant that they must be considered in order to decide 
the merits of the veteran's claim.  38 C.F.R. § 3.156.

The Board has also considered the veteran's own lay 
statements in support of his claim.  The Board emphasizes 
that any statement by the veteran cannot be deemed material 
as defined under 38 C.F.R. § 3.156.  Evidence is probative 
when it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  To be "material" 
existing evidence must, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  The veteran's lay statements fail to meet either 
test.  The Court has held that where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Here, the record does not 
reflect that the veteran possesses medical training and 
expertise.

As a whole, the evidence received since the final May 1997 
rating decision, when viewed either alone or in light of all 
of the evidence of record, is not new and material.  
Therefore, the appeal is denied.  


ORDER

New and material evidence not having been presented to reopen 
a claim for service connection for residuals of traumatic 
amputation of the left index fingertip, the appeal is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


